DETAILED ACTION
This action is responsive to the application No. 16/455,094 filed on June 27, 2019. The objection to the drawings and the rejection of claims 1-6 and 24 under 35 U.S.C. 112(a) and 112(b) have been withdrawn in light of Applicant’s amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on May 18, 2021 has been entered.
 
Claim Status
Claims 1-5, 7, 9-13, and 21-27 are currently pending and being considered in the Office Action. Claims 6, 8, and 14-20 are cancelled. Claims 25-27 are newly added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3, 5, 24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Noudo (U.S. Pub # 2016/0013233) of record in view of Ford (U.S. Pub # 2006/0043515) of record.
Regarding independent Claim 1, Noudo teaches an image sensor package comprising: 
a plurality of microlenses (Fig. 16: 43, paragraph [0087]) coupled over a color filter array (CFA) (Fig. 16: 42, paragraph [0084]); 
a low refractive index layer (Fig. 16: 44, paragraph [0091]) directly coupled to and over the plurality of microlenses (43); 
a mask layer (Figs. 3 & 16: 39, paragraph [0080]);
an adhesive (Fig. 16: 202, paragraph [0151]) directly coupled to and over the low refractive index layer (44); and 

wherein the mask layer (39) extends to an outer perimeter (see Fig. 3: 39b) of the low refractive index layer (44).
Noudo is silent with respect to a mask layer one of directly coupled to the low refractive index layer or embedded within the low refractive index layer.
Ford discloses an image sensor package, comprising: 
a plurality of microlenses (Fig. 3B: 120, paragraph [0025]) coupled over a color filter array (CFA) (Fig. 3B: 119, paragraph [0028]);
a mask layer (Fig. 3B: 180 & 184, paragraphs [0031] & [0134]) over and directly coupled to the plurality of microlenses (120).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “mask layer is directly coupled to the low refractive index layer” teachings to the device of Noudo because Ford discloses in paragraph [0008] that forming a light blocking material (i.e., a mask layer) between lenses blocks substantially all light transmitted between the lenses, and thus reduces crosstalk and optical noise. Since Noudo teaches the low refractive index layer is over and directly coupled to the plurality of microlenses, forming the mask layer over and directly coupled to the plurality of microlenses would result in the mask layer being also directly coupled to the low refractive index layer. Like Noudo, Ford discloses that the mask layer extends outside a perimeter of the plurality of microlenses. See the left side instance of Ford, Figs. 4A-B, in which a portion of 180 extends horizontally away from the lenses 120.
Regarding Claim 2, Noudo as previously modified teaches the package of claim 1, wherein the low refractive index layer (44) comprises one of an acrylic resin, polymer resins, an inorganic filler, inorganic fillers, an aerogel material, or any combination thereof ([0091]).
Regarding Claim 3, Noudo as previously modified teaches the package of claim 1, wherein the low refractive index layer (44) comprises a refractive index of 1.2 ([0091]; in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists; see MPEP § 2144.05).
Regarding Claim 5, Noudo as previously modified teaches the package of claim 1, wherein the adhesive (202) is directly coupled to an entire surface of the optically transmissive cover (203).
Regarding Claim 24, Noudo as previously modified teaches the image sensor package of claim 1, wherein the mask layer (Noudo: 39 as modified by Ford: 180 & 184) is directly coupled to the low refractive index layer (Noudo: 44; since Noudo teaches the low refractive index layer is over and directly coupled to the plurality of microlenses, forming the mask layer over and directly coupled to the plurality of microlenses would result in the mask layer being also directly coupled to the low refractive index layer).
Regarding Claim 27, Noudo as previously modified teaches the image sensor package of claim 1, wherein the mask layer (Noudo: 39 as modified by Ford: 180 & 184) is embedded within the low refractive index layer (Noudo: 44; since Noudo teaches the low refractive index layer is over and directly coupled to the plurality of microlenses, forming the mask layer over and directly coupled to the plurality of microlenses would result in the mask layer being embedded within the low refractive index layer).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Noudo (U.S. Pub # 2016/0013233) of record in view of Ford (U.S. Pub # 2006/0043515) of record as applied to claim 1 above, and further in view of Suzuki (U.S. Pub # 2014/0284746) of record.
Regarding Claim 4, Noudo as modified by Ford teaches the package of claim 1, and is silent with respect to wherein the low refractive index layer comprises a thickness less than 5 micrometers.
	Suzuki discloses an image sensor package comprising: 
a plurality of microlenses (Fig. 3: 10c, paragraph [0024]) coupled over a color filter array (CFA) (Fig. 3: 10b, paragraph [0024]); 
a low refractive index layer (Fig. 3: 30, paragraphs [0022] & [0031]) directly coupled to and over the plurality of microlenses (10c); 
wherein the low refractive index layer (30) comprises a thickness less than 5 micrometers (paragraph [0036]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “low refractive index layer comprises a thickness less than 5 micrometers” teachings of Suzuki to the device of Noudo because Suzuki discloses in paragraph [0036] that a thickness of a low refractive index planarizing layer is preferably within the range of the focal length of the microlens array, and further discloses that a microlens array focal length may be as low as 1 µm.
Further, Noudo discloses in paragraphs [0106]-[0107] that the layer thickness of the device, determined by the thickness of the low refractive index layer and additional layers, is adjusted so that the light collection point is on the light blocking film  in order to improve the separability of a phase difference detecting pixel. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to vary, through routine experimentation, the thickness of the low refractive index layer in order to optimize the functionality of the device, so as to arrive at the limitations of claim 4. See MPEP § 2144.05. Further, the specification contains no disclosure of either the critical nature of the claimed thickness of the low refractive index layer or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable .

Claims 7, 10, 12, 21-23, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub # 2018/0138225) of record in view of Watanabe (U.S. Pub # 2006/0023108) of record.
Regarding Claim 7, Kim teaches an image sensor package comprising: 
a first side (upper side as pictured) of a substrate (Fig. 7: 30A, paragraph [0075]) coupled to a digital signal processor (Figs. 7 & 8: 210, paragraph [0042]) through a plurality of electrical contacts (Figs. 7 & 8: 248, paragraph [0049]); 
an image sensor (Fig. 4A: PD, paragraph [0053] within Figs. 4A & 8: 110, paragraph [0053]) coupled to the first side (upper side) of the substrate (30A); 
an underfill layer (not labeled; see Fig. 8: 424, paragraph [0101]: “Out of the internal space, a portion excluding the light-receiving space 424 may be filled with a mold layer. The mold layer may include an under fill layer filling the memory chip 30 and the logic chip 20.”) coupled over the substrate (30A); 
a plurality of microlenses (Fig. 8: 150, paragraph [0035]) coupled over the image sensor (PD); and 
an optically transmissive cover (Fig. 8: 420, paragraph [0097]) coupled over the plurality of microlenses (150).
Kim is silent with respect to a mold compound directly coupled to the first side of the substrate and to two or more sides of each of the optically transmissive cover, the image sensor, and the underfill layer.
Watanabe discloses an image sensor package comprising: 
a first side (top side as pictured) of a substrate (Fig. 1: 23, paragraph [0037]); 

an underfill layer (Fig. 1: 27, paragraph [0037]; by broadest reasonable interpretation, an “underfill layer” is considered to comprise a layer adhering a substrate to a chip) coupled over the substrate (23); 
a plurality of microlenses (Fig. 1: 24, paragraph [0037]) coupled over the image sensor (22); 
an optically transmissive cover (Fig. 1: 25A, paragraph [0037]) coupled over the plurality of microlenses (24); and
a mold compound (Fig. 1: 26, paragraph [0037]) directly coupled to the first side (top side) of the substrate (23) and to two or more sides of each of the optically transmissive cover (25A), the image sensor (22), and the underfill layer (27).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “mold compound directly coupled to the first side of the substrate and to two or more sides of each of the optically transmissive cover, the image sensor, the digital signal processor, and the underfill layer” teachings of Watanabe to the device of Kim because Watanabe discloses in paragraph [0049] that an image sensor that has a transparent member molded to the package has a high reliability, and further discloses in paragraph [0064] that it is advantageous to increase a contact area between the mold and the device. Although Watanabe does not teach the digital signal processor, one of ordinary skill in the art would recognize that the teachings of Watanabe may be applied to the device of Kim such that the mold would additionally directly couple to the digital signal processor.
Regarding Claim 10, Kim as previously modified teaches the image sensor package of claim 7, wherein the image sensor (PD) is stacked over the digital signal processor (210) and the digital signal processor comprises a plurality of through silicon vias (TSV) (Figs. 3 & 8: 235, paragraph [0044]) therein.
Regarding Claim 12, Kim as previously modified teaches the image sensor of claim 7, wherein a perimeter of the optically transmissive cover (420) is smaller than a perimeter of the substrate (30A).
Regarding Claim 21, Kim as previously modified teaches the image sensor package of claim 7, wherein the digital signal processor (210) and the image sensor (PD) are coupled over the first side (upper side) of the substrate (30A).
Regarding Claim 22, Kim as previously modified teaches the image sensor package of claim 21, wherein the image sensor (PD) is stacked over the digital signal processor (210) and the digital signal processor (210) is stacked over the substrate (30A).
Regarding Claim 23, Kim as previously modified teaches the image sensor package of claim 7, wherein the underfill layer (not labeled; [0101]) is between the substrate (30A) and the digital signal processor (210).
Regarding Claim 25, Kim as previously modified teaches the image sensor package of claim 7, wherein the mold compound (Watanabe: 26) is a continuous mold compound (see Watanabe Fig. 1).
Regarding Claim 26, Kim as previously modified teaches the image sensor package of claim 7, wherein the mold compound (Watanabe: 26) is directly coupled to two or more entire sides of the optically transmissive cover (Watanabe: 25A).

Claims 9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub # 2018/0138225) of record in view of Watanabe (U.S. Pub # 2006/0023108) of record as applied to claim 7 above, and further in view of Noudo (U.S. Pub # 2016/0013233) of record.
Regarding Claim 9, Kim as previously modified by Watanabe teaches the image sensor package of claim 7, and is silent with respect to an adhesive and a low refractive index layer coupled between the optically transmissive cover and the plurality of microlenses.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “adhesive and a low refractive index layer coupled between the optically transmissive cover and the plurality of microlenses” teachings of Noudo to the device of Kim as previously modified because Noudo discloses in paragraph [0032] that it becomes possible to make good both the oblique incident light characteristics of an imaging pixel.
Regarding Claim 11, Kim as previously modified teaches the image sensor of claim 9, wherein the low refractive index layer (Noudo: 44) comprises an acrylic resin, polymer resins, an inorganic filler, inorganic fillers, an aerogel material, or any combination thereof (Noudo: [0091]).
Regarding Claim 13, Kim as previously modified teaches the image sensor of claim 9, wherein the low refractive index layer (Noudo: 44) comprises a refractive index of 1.2 (Noudo: [0091]; in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists; see MPEP § 2144.05).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub # 2018/0138225) of record in view of Noudo (U.S. Pub # 2016/0013233) of record.
Regarding independent Claim 28, Kim teaches an image sensor package comprising: 
a first side (upper side as pictured) of a substrate (Fig. 7: 30A, paragraph [0075]) coupled to a digital signal processor (Figs. 7 & 8: 210, paragraph [0042]) through a plurality of electrical contacts (Figs. 7 & 8: 248, paragraph [0049]); 
an image sensor (Fig. 4A: PD, paragraph [0053] within Figs. 4A & 8: 110, paragraph [0053]) coupled to the first side (upper side) of the substrate (30A); 
Out of the internal space, a portion excluding the light-receiving space 424 may be filled with a mold layer. The mold layer may include an under fill layer filling the memory chip 30 and the logic chip 20.”) coupled over the substrate (30A); 
a color filter array (CFA) (Fig. 8: 125, paragraph [0035]) coupled over the substrate (30A); 
a plurality of microlenses (Fig. 8: 150, paragraph [0035]) coupled over the color filter array (125); and
an optically transmissive cover (Fig. 8: 420, paragraph [0097]); 
wherein the digital signal processor (210) and the image sensor (PD, within 110) are coupled over the first side (upper side) of the substrate (30A); 
wherein the image sensor (PD, within 110) is stacked over the digital signal processor (210) and the digital signal processor (210) is stacked over the substrate (30A).
Kim is silent with respect to a low refractive index layer directly coupled to and over the plurality of microlenses; an adhesive directly coupled to and over the low refractive index layer; and an optically transmissive cover directly coupled to and over the adhesive.
Noudo discloses an image sensor package comprising: 
a color filter array (CFA) (Fig. 16: 42, paragraph [0084]);
a plurality of microlenses (Fig. 16: 43, paragraph [0087]) coupled over the color filter array (42); 
a low refractive index layer (Fig. 16: 44, paragraph [0091]) directly coupled to and over the plurality of microlenses (43); 
an adhesive (Fig. 16: 202, paragraph [0151]) directly coupled to and over the low refractive index layer (44); and 
an optically transmissive cover (Fig. 16: 203, paragraph [0151]) directly coupled to and over the adhesive (202).
.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub # 2018/0138225) of record in view of Noudo (U.S. Pub # 2016/0013233) of record as applied to claim 28 above, and further in view of Watanabe (U.S. Pub # 2006/0023108) of record.
Regarding Claim 29, Kim as previously modified by Noudo teaches the image sensor package of claim 28, and is silent with respect to a mold compound directly coupled to the first side of the substrate and to two or more sides of each of the optically transmissive cover, the image sensor, the digital signal processor, and the underfill layer.
Watanabe discloses an image sensor package comprising a mold compound directly coupled to the first side of the substrate and to two or more sides of each of the optically transmissive cover, the image sensor, the digital signal processor, and the underfill layer.
Watanabe discloses an image sensor package comprising: 
a first side (top side as pictured) of a substrate (Fig. 1: 23, paragraph [0037]); 
an image sensor (Fig. 1: 22, paragraph [0037]) coupled to the first side (top side) of the substrate (23); 
an underfill layer (Fig. 1: 27, paragraph [0037]; by broadest reasonable interpretation, an “underfill layer” is considered to comprise a layer adhering a substrate to a chip) coupled over the substrate (23); 

an optically transmissive cover (Fig. 1: 25A, paragraph [0037]) coupled over the plurality of microlenses (24); and
a mold compound (Fig. 1: 26, paragraph [0037]) directly coupled to the first side (top side) of the substrate (23) and to two or more sides of each of the optically transmissive cover (25A), the image sensor (22), and the underfill layer (27).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “mold compound directly coupled to the first side of the substrate and to two or more sides of each of the optically transmissive cover, the image sensor, the digital signal processor, and the underfill layer” teachings of Watanabe to the device of Kim because Watanabe discloses in paragraph [0049] that an image sensor that has a transparent member molded to the package has a high reliability, and further discloses in paragraph [0064] that it is advantageous to increase a contact area between the mold and the device. Although Watanabe does not teach the digital signal processor, one of ordinary skill in the art would recognize that the teachings of Watanabe may be applied to the device of Kim such that the mold would additionally directly couple to the digital signal processor.

Response to Arguments
Applicant's arguments filed May 18, 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s first argument (p. 9 line 10-p. 10 line 8), Applicant argues that the prior art of Noudo as modified by Ford fails to teach the limitations “mask layer one of directly coupled to the low refractive index layer or embedded within the low refractive index layer” and “wherein the mask layer extends to an outer perimeter of the low refractive index layer” as recited in claim 1. Applicant argues that Ford, which is relied upon to modify Noudo 
Examiner respectfully submits that Ford is not relied upon for teaching that the mask layer extends to an outer perimeter of the low refractive index layer, because Noudo teaches this limitation. Further, Examiner disagrees with Applicant’s interpretation of Ford. Ford discloses in Figs. 4A-B that a portion of mask layer 180 extends horizontally away from the lenses 120. Therefore, one of ordinary skill in the art would not consider Ford to teach away from forming the mask layer extending beyond the perimeter of the microlenses, and applying the teachings of Ford to the device of Noudo would not change the teaching of Noudo that the mask extends to the perimeter of the low refractive index layer.
Applicant’s remaining arguments with respect to claim 7 and claims dependent therefrom have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Regarding the above rejection of claim 7, Kim is not relied upon for teaching the claimed mold.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARDNER W. S. SWAN whose telephone number is (571)272-4311. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARDNER W. S. SWAN/Examiner, Art Unit 2892                                                                                                                                                                                                        
/AJAY ARORA/Primary Examiner, Art Unit 2892